
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.44


STORAGE SPACE LEASE
(With Master Lease)


    This STORAGE SPACE LEASE (the "Lease") is made as of October 1, 2000, by and
between LACERA GATEWAY PROPERTY, INC., a California corporation ("Landlord"),
and PAULA INSURANCE COMPANY ("Tenant"), in connection with that certain Office
Building Lease dated as of January 1, 1989, as amended (Collectively the Lease),
by and between Landlord and Tenant pursuant to which Tenant leases certain
office space (the "Premises") from Landlord in that certain office building (the
"Building") known as Gateway Plaza located at 300 North Lake Avenue, Pasadena,
California. Tenant desires to lease storage space (the "Storage Space") in the
Building, and Landlord desires to lease same to Tenant, on the terms and subject
to the conditions set forth herein.

    In consideration of the mutual promises and covenants hereinafter contained,
Landlord and Tenant agree as follows:

1.The term of this Lease shall be month-to-month commencing on October 1, 2000.

2.The Storage Space is Space LL-12 and contains approximately one hundred
twenty-two (122) rentable square feet.

3.Tenant hereby accepts the Storage Space in "as is" condition, and Landlord
makes no representations or warranties whatsoever with respect to the condition
or suitability of the Storage Space for any purpose. Tenant may install such
shelving and other improvements as it deems appropriate, at Tenant's sole cost
and expense, upon the terms and conditions set forth in the Master Lease with
respect to the making of alterations in the Premises.

4.Tenant shall pay to Landlord the then prevailing rental for use of the Storage
Space as established by Landlord from time to time, payable monthly in advance
prior to the first day of each month. The current rental is $152.50 per month
($1.25 per square foot per month) through April 30, 2003.

5.The Storage Area shall be used exclusively for storage of books, records and
similar paper items and furniture. No item that contains hazardous substances of
any kind may be stored in the Storage Area under any circumstances. Landlord
shall have the right to inspect the Storage Space at reasonable times upon prior
written notice to Tenant. All Tenants obligations in the Master Lease with
respect to the use, storage and/or disposal of Hazardous Materials shall be
applicable to this Lease.

6.This Lease may be assigned by Tenant only upon the prior written consent of
Landlord and only in connection with an assignment by Tenant of the Premises
under the Master Lease.

7.Tenant, on behalf of itself and its partners and agents and their respective
directors, officers, principals, employees, and other representatives and
successors and assigns, hereby releases Landlord and its partners and agents and
their respective directors, officers, principals, employees and other
representatives and successors and assigns, from, and waives, all claims for
damage to any property in or about the Storage Space or the Building and for
injury to any persons, including death, resulting therefrom, regardless of cause
or time of occurrence. All Tenants indemnification and insurance obligations set
forth in the Master Lease, including without limitation Tenants waiver of
subrogation, shall deemed incorporated in this Lease.

8.Anything in this Lease to the contrary notwithstanding, covenants,
undertakings and agreements herein made on the part of Landlord are made and
intended not for the purpose of binding Landlord personally or the assets of
Landlord but are made and intended to bind only the Landlord's interest in the
Storage Space and Building, as the same may, from time to time, be encumbered,
and no personal liability shall at any time be asserted or enforceable against
Landlord or its stockholders, officers or partners or their respective heirs,
legal

--------------------------------------------------------------------------------

representatives, successors, and assigns on account of the Lease or on account
of any covenant, undertaking or agreement of Landlord in this Lease.

9.Except as otherwise expressly set forth herein, all of the provisions of the
Master Lease, including without limitation those concerning the rights and
obligations of the parties and the construction of the Lease, shall be
applicable to and incorporated in this Lease.

10.Any default under this Lease shall constitute a default under the Master
Lease.

    IN WITNESS WHEREOF, the parties hereto have executed this Storage Space
Lease Agreement in multiple counterparts on the first day above written.

TENANT:   LANDLORD:
PAULA INSURANCE COMPANY,
a California corporation
 
LACERA GATEWAY PROPERTY, INC.,
a California corporation
By:
 
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------


 
By:
 
/s/ EARL W. BUEHNER   

--------------------------------------------------------------------------------

Earl W. Buehner
Its:
 
Sr. V.P./C.F.O.
 
Its:
 
Vice President, Asst. Secretary
& Asst. Treasurer

--------------------------------------------------------------------------------



QuickLinks


STORAGE SPACE LEASE (With Master Lease)
